                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    PRINCIPAL REAL ESTATE                                   Case No. 2:15-CV-2218 JCM (VCF)
                      INVESTORS, LLC,
                 8                                                                              ORDER
                                                              Plaintiff(s),
                 9
                              v.
               10
                      TAWK DEVELOPMENT, LLC,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is the matter of Principal Real Estate Investors, LLC v. Tawk
               14
                      Development, LLC, case number 2:15-cv-02218-JCM-VCF.
               15
                             On November 24, 2015, plaintiff Principal Global Investors, LLC (“plaintiff”) filed a
               16
                      complaint against defendant Tawk Development, LLC (“defendant”). (ECF No. 1). On December
               17
                      18, 2015, defendant filed a Chapter 11 petition for relief with the United States Bankruptcy Court
               18
                      for the District of Nevada, which automatically stayed this litigation. (ECF No. 8).
               19
                             On March 8, 2019, this court ordered defendant to file a status report regarding the
               20
                      bankruptcy proceeding. (ECF No. 10). On March 18, 2019, defendant filed a status report stating
               21
                      that plaintiff’s claims have been fully satisfied or otherwise released. (ECF No. 11). Defendant
               22
                      also represented that it requested plaintiff to promptly make the necessary dismissal filing. Id. To
               23
                      date, plaintiff has not made the necessary filings.
               24
                             The court will order plaintiff to show cause within forty-eight (48) hours as to why the
               25
                      court should not dismiss this case with prejudice. Failure to comply with this order will result in
               26
                      immediate dismissal under Federal Rule of Civil Procedure 41(b).
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED that plaintiff shall show cause within forty-eight (48) hours
                3     from the date and time of this order as to why the court should not dismiss this action.
                4            DATED March 26, 2019.
                5                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
